Citation Nr: 1002658	
Decision Date: 01/19/10    Archive Date: 02/01/10

DOCKET NO.  06-18 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus 
Type II claimed as secondary to Agent Orange exposure.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to special monthly compensation based on loss 
of use of a creative organ.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The Veteran had active service from May 1961 to March 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision by the 
above Department of Veterans Affairs (VA) Regional Office 
(RO).  In June 2009, the Veteran testified at a hearing 
before the undersigned at the RO.  A transcript of that 
hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran is seeking to establish service connection for 
diabetes mellitus on a presumptive basis due to his alleged 
exposure to herbicide agents during service.  In this case, 
the Board has determined that additional development is 
required for the reasons discussed below.

Service connection can be established on a presumptive basis 
for certain diseases associated with exposure during service 
to herbicides.  See 38 U.S.C.A. § 1137; 38 C.F.R. §§ 3.307, 
3.309.  Diabetes mellitus is such a disease.  38 C.F.R. 
§3.309(e).

A Veteran who, during active service, served in the Republic 
of Vietnam during the period beginning on January 9, 1962, 
and ending on May 7, 1975, shall be presumed to have been 
exposed during such service to an herbicide agent.  38 C.F.R. 
§ 3.307(a)(6)(iii).  "Service in the Republic of Vietnam" 
includes service in the waters offshore and service in other 
locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam.  38 C.F.R. § 3.313(a).  

Review of the record shows the Veteran served onboard the 
U.S.S. Cavalier.  This ship has been determined to have been 
offshore Vietnam during the Veteran's period of service.  
However, recent litigation has upheld VA's requirement that a 
claimant must have been present within the land borders of 
Vietnam at some point in the course of his or her military 
duty in order to be entitled to the presumption.  See Haas v. 
Peake, 525 F.3d 1168 (Fed. Cir. 2008) cert. denied 129 S.Ct. 
1002 (2009).  The Veteran has asserted that as a radio 
operator he disembarked from his assigned ship to deliver and 
pick up mail.  He then provided evidence that appears 
consistent with his contentions, including copies of a cruise 
log, deck logs and his DD 214, which shows a MOS (military 
occupational specialty) of radio electrician.  Because there 
was no negative evidence of record, reasonable doubt was 
resolved in favor of the Veteran and Agent Orange exposure 
was conceded by the VA (see October 2005 deferred rating 
decision).

In October 2006, the Veteran underwent VA examination.  
Specifically, the examiner conducting this evaluation was to 
review the claims file and confirm the diagnosis of diabetes.  
The Board notes, however, that in addition to confirming the 
diagnosis, the examiner went on to conclude that the diabetes 
was a manifestation of an underlying metabolic syndrome, but 
failed to provide any specific discussion regarding the 
Veteran's presumed herbicide exposure.  Thus, in view of the 
foregoing facts and applicable law, the Board finds that 
additional VA examination, as specified in greater detail 
below, should be performed.  See 38 C.F.R. § 3.159.

The Veteran is also seeking service connection for 
hypertension and entitlement to special monthly compensation 
for loss of use of a creative organ.  These issues are 
"inextricably intertwined" with the issue of entitlement to 
service connection for diabetes mellitus since they are 
claimed on a secondary basis.  See Harris v. Derwinski, 
1 Vet. App. 180, 183 (1991) (two or more issues are 
inextricably intertwined if one claim could have significant 
impact on the other).  Accordingly, a decision on these 
issues is deferred pending completion of the actions 
requested below.

Accordingly, the case is REMANDED for the following action:

1.  The RO should forward the Veteran's 
claims folder to an appropriate medical 
professional for a more detailed and 
responsive opinion regarding the etiology 
of the Veteran's diabetes.  The claims 
folder must be reviewed by the medical 
professional and he or she  should 
specifically note that the file has been 
reviewed.  

The medical professional should provide 
an opinion addressing whether it is more 
likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent), that 
the Veteran's diabetes mellitus is 
causally related to exposure to 
herbicides in service, including Agent 
Orange (The Veteran's exposure to 
herbicides is presumed by law).

Any opinion provided should include 
discussion of specific evidence of 
record, particularly the October 2006 QTC 
examination report.  If the medical 
professional agrees or disagrees with any 
opinion of record, he/she should specify 
the reasons therefore.  The complete 
rationale underlying any conclusions 
drawn or opinions expressed must be 
given.  If the examiner is unable to 
provide the requested opinions without 
resorting to speculation, it should be so 
stated.  Moreover, if it is determined 
that another objective examination is 
required in order to fully respond to 
this inquiry, then one may be scheduled 
and all necessary tests conducted.

3.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, 
readjudicate each claim by evaluating all 
evidence obtained after the last 
statement or supplemental statement of 
the case (SSOC) was issued.  If the 
benefits sought on appeal remain denied, 
furnish the Veteran and his 
representative an appropriate SSOC 
containing notice of all relevant actions 
taken on the claim, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal, including VCAA 
and any other legal precedent.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).

_________________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

